Citation Nr: 1629331	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-27 498A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Appellant was a member of the Army National Guard from June to October 1976, with a period of active duty for training from August to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 1995 and July 2001 from the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey and Philadelphia, Pennsylvania, respectively.

In December 2009, a hearing was held before a Decision Review Officer (DRO).  In November 2010, the Appellant testified at a videoconference Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing is of record.  In November 2015, the Appellant testified at another videoconference Board hearing before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.

For reasons explained in the remand below, the Board has taken corrective measures and reverted the issue of "whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder" to the original claim of "entitlement to service connection for a back disorder."

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Appellant also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The issue of entitlement to service connection for hemorrhoids is addressed in the decision below.  The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Appellant does not have a current diagnosis of a hemorrhoid disability. 


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are not met.  See 38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.6, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Appellant's claim of entitlement to service connection for hemorrhoids, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for hemorrhoids

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ACDUTRA includes, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(1).  

The Appellant contends that his hemorrhoids had their onset during a period of ACDUTRA while he was lifting heavy things.  See Hearing Transcript, 26 (Nov. 17, 2015) (VBMS).

The Appellant underwent a VA examination in October 1998.  The examiner acknowledged the Appellant's statements that he experienced episodes of rectal bleeding during ACDUTRA.  See VA examination, 1 (Oct. 29, 1998) (VBMS).  The examiner noted that the Appellant had not received treatment for hemorrhoids and that there was no evidence of recurrent bleeding.  Id.  Regarding hemorrhoids, the examiner indicated that the Appellant was "currently asymptomatic."  Id. at 3.

The Appellant underwent another VA examination in May 2001.  The examiner noted that the evidence for hemorrhoids was scant, however, indicated that the Appellant may have had a small 3 mm, flat hemorrhoid.  See VA examination, 1 (May 22, 2001) (VBMS).  The examiner concluded the Appellant had a history of hemorrhoids without difficulties noted at the time except for rectal pain and pruritus (rectal itching).  See id. at 1.  

Pain and itching alone are not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Appellant has received treatment during the pendency of this appeal for a variety of medical conditions, the Board notes that he has not received a definitive diagnosis of, or treatment for, hemorrhoids from any of these providers.  Thus, the Board concludes that there is no medical evidence of record indicating a definitive diagnosis of a hemorrhoid disability during the pendency of the Appellant's claim.  

The Appellant is not shown to possess the type of medical expertise that would be necessary to competently diagnose hemorrhoids, especially when some of his reported symptoms potentially exhibit other conditions (e.g., stomach ulcers).  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Private Treatment Records, 44 (July 26, 2001) (VBMS) (noting stomach bleeding).  Thus, the Board finds that the Appellant does not have a current diagnosis of a hemorrhoid disability.  

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claim of entitlement to service connection for hemorrhoids is denied. 


ORDER

Service connection for hemorrhoids is denied.


REMAND

With respect to the Appellant's claim of entitlement to service connection for a back disorder, the Board notes that a rating decision issued in July 1995 denied this claim.  Thereafter, in August 1995, the Appellant filed a timely notice of disagreement as to the denial of his claim.  See 38 C.F.R. §§ 20.302, 20.305. When there has been an initial RO adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  In most cases, a remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, here, the Appellant has made clear his intent to appeal the issue of entitlement to service connection for a back disorder.  The RO failed to act upon notice of disagreement filed in a timely matter by the Appellant in August 1995.  The Appellant has received a SOC that addressed the issue of whether new and material evidence sufficient to reopen a claim for a back disability has been submitted.  This SOC was issued in error as the 1995 claim is still open.  Rather than issue a SOC with the requirement that the Appellant file a substantive appeal within the allotted time, the Board will order that a SSOC be issued with no requirement or additional burden to be placed upon the Appellant in recognition of his consistent wish to appeal the back claim.  

In light of this fact, the Board has recharacterized the issue of "whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder" to the original claim of "entitlement to service connection for a back disorder."

Given the many years that VA has engaged the Appellant with an incorrect characterization of his claim, the Board finds that additional development is necessary to remedy this deficiency.  The RO should provide the Appellant with appropriate notice of VA's duties to notify and to assist in his claim of entitlement to service connection for a low back disorder.  In addition the RO should ask the Appellant to identify all locations where he received treatment for his low back disorder during his period of active duty for training and inactive duty for training.  This should include previously identified locations of treatment from hospitals located in Kentucky and Colorado.  Finally, the RO should provide the Appellant with a new VA examination to determine the nature and etiology of his law back disorder. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Appellant to identify all locations where he received treatment for his low back disorder during his period of active duty for training and inactive duty for training.  Once this has been accomplished, contact the appropriate service department and attempt to obtain any identified treatment records for the Appellant.  This specifically includes taking efforts to secure medical records directly from the two previously identified Army Hospitals located in Kentucky (Blanchfield Army Community Hospital and Ireland Army Community Hospital).  The Appellant has also indicated he received treatment at the base hospital at Fort Carson. Colorado.  While attempts have been made it the past, it is unclear whether this avenue has been exhausted.  If the RO cannot locate such records, then specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Appellant must then be given an opportunity to respond.

2. Provide the Appellant with appropriate notice of VA's duties to notify and to assist. Particularly, the Appellant should be properly notified of how to substantiate a claim for entitlement to service connection for a back condition.

3. Provide the Appellant with a correct SSOC regarding the issue of entitlement to service connection for a back disorder.  

4. Provide the Appellant with an appropriate VA examination to determine the etiology of any low back disorder. The Appellant's record, including a copy of this remand, must be made available to the examiner. Any indicated tests and studies, such as MRIs or X-rays, must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must first provide an opinion regarding whether there are any currently diagnosed low back disorder(s). If so, the examiner must opine whether each of the diagnosed lower back disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Appellant's service.

When providing the opinion, the examiner must discuss the Appellant's lay statements and their baring on her/his opinion.  In particular at his hearing in November 2015, the Appellant claimed that he injured himself during a parachute jump in Basic Training.  He testified that he hit the ground hard, on his feet, with a 50-pound rucksack on his back.  He claims that he felt something pop when he landed and again when he was seen by a doctor.  He reported that he was hospitalized in Kentucky for several weeks where he was given pain medication put to sleep.  (See hearing transcript, page 9-15).  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


